PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/625,507
Filing Date: 24 Sep 2012
Appellant(s): Garman et al.



__________________
Robert C. Kowert
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 23, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 22, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 – 3, 6, 8, 12, 13, 19 – 22, 26, 27, 29, and 30 are rejected under 35 USC 103(a) as being unpatentable over Gujarathi et al. (US PGPub 2008/0091701 A1) in view of Cedillo (US Patent 6,364,439 B1) in view of Angelo (US Patent 7,167,987 B2) in further view of Griebenow (US Patent 7,286,158 B1)
Claims 4, 5, 9, 10, 15 – 18, 24, and 25 are rejected under 35 USC 103(a) as being unpatentable over Gujarathi et al. (US PGPub 2008/0091701 A1) in view of Cedillo (US Patent 6,364,439 B1) in view of Angelo (US Patent 7,167,987 B2) in view of Griebenow (US Patent 7,286,158 B1) in further view of Nishimura et al. (US PGPub 2012/0095926 A1)
Claims 7 and 11 are rejected under 35 USC 103(a) as being unpatentable over Gujarathi et al. (US PGPub 2008/0091701 A1) in view of Cedillo (US Patent 6,364,439 B1) in view of Angelo (US Patent 7,167,987 B2) in view of Griebenow (US Patent 7,286,158 B1) in further view of Official Notice (with previously provided supporting document Pierce et al. (US PGPub 2012/0133510 A1))
(2) Response to Argument
In response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The appellant argues:
“For example, in the cited art (e.g. Gujarathi and Cedillo) there is no mechanism described to ensure computing devices allocated to a given customer are distributed across different locked racks (Gujarathi) or in different rigid cases (Cedillo).”

The appellant specifically argues:
“As explained in further detail below, the cited references (Gujarathi, Cedillo, Angelo, and Griebenow) fail to teach 

(1) a cloud service provider that enables a customer to request a private cloud distributed across multiple sub-rack level secure containment units and specify 

(2) a number of restricted physical access cloud resources to be provisioned in the private cloud and 

(3) conditions for physical access to the restricted physical access cloud resources to be provisioned for the private cloud. 

Additionally, the cited references fail to teach 

( 4) the provisioning steps recited in Appellants' claim 1 ( e.g. determining respective numbers of system computing devices to be installed in a first and second sub-rack level secure containment unit). 

Additionally, the cited references do not teach 

(5) system computing devices of a private cloud that are capable of launching multiple computing instances, wherein the system computing 

However, the Examiner respectfully disagrees.
With regards to the appellant’s first argument, the Examiner asserts that Gujarathi discloses that the mechanisms used for managing allocation are locks, rules, and policies.  Additionally, Gujarathi discloses a data center that includes a plurality of racks and that the data center handles the system resources of a plurality of customer.  Although one of ordinary skill in the art would have found it obvious that a plurality of customers can be assigned to a rack having sufficient space, this is not explicitly stated by Gujarathi.  As a result, the Examiner has provided Cedillo to explicitly teach this feature.  That is to say, Gujarathi fails to explicitly teach that more than one customer can be assigned to a single rack.  
Cedillo, which also discloses a data center, further teaches that a data center not only includes a plurality of racks and that the data center handles the system resources of a plurality of customers, but that each rack can have a plurality of customers, as well as providing the flexibility of reconfiguring the racks into a plurality of different configuration, such as the obvious configuration of having a customer on several different racks with each rack having more than one customer; dedicating an entire rack to each customer (which is taught by Gujarathi); dedicating a rack and a half to one customer and having another customer on the other half; and etc.  As a result, the combination of Gujarathi and Cedillo discloses a rack having containment units that can store any number of computing devices and is simply limited by the amount of space each unit/rack has and that the system and method of the combination is fully capable of providing any number of units to any number of customers, i.e. a customer Cedillo also teaches the use of locks, however, the Examiner also asserts that Angelo and Griebenow also teaches the utilization of locks and that Angelo has been provided to teach, among other things, a central system that receives requests from users who are requesting for a lock to be unlocked remotely and for the central system to determine whether the user has the necessary rights to have physical access to the computing resources contained in the particular locked box(es) among the plurality of locked boxes and Griebenow has been provided to teach, among other things, to provide a monitored facility with a lock wherein a user must first submit a request to have the lock unlock via the network of the monitored facility and Internet and to transmit the request to a subscriber, i.e. owner, customer, or the like, in order to have the subscriber approve the request, wherein the approval is then sent back through the central host, i.e. service provider network, through the Internet and monitored facility network in order to instruct the lock to unlock itself.
With regards to Point 1 of the appellant’s arguments pertaining to “cloud,” the Examiner respectfully disagrees.
Regarding customer, racks, sub-rack level, and secure containment units, this has already been discussed above.  With regards to enabling a customer to request a private cloud, 
The Examiner refers to MPEP § 2111.04 and 2111.05 as what the racks are intended to store, what the devices are intended to be used for, the type of service that the service provider is intended to provide, and the type of customer that the service  to store computing resources intended for some unknown and generic cloud service, further describing and assigning a label to the service provider, the customer, and the service as related to the cloud.  
Additionally, upon further review of the claimed invention, what the devices are intended to be used for and what the service provider and customers are called are merely nothing more than non-functional descriptive subject matter that is describing an intended result of the system and providing labels to the entities while failing to further limit or alter the structure or functions of the claimed invention.  The Examiner asserts that other service types can be substituted wherever the applicant uses “cloud” and there would be absolutely no patentable distinction between them other than simply using these labels to describe the environment of use and entities.  
The Examiner asserts that the invention, as claimed, never provides sufficient specificity of the type of cloud service provided or the criticality that the invention being used in a cloud environment would be patentably different from any other type of computing service, or, more specifically, if the computing resources being stored and managed are intended to be used for some other type of service other than cloud services.  The Examiner further refers to the NPL documents provided in the attached PTO-892 Notice of References Cited which provide definitions and the state of the art with respect to the cloud.  As evidenced by the NPL’s, the concept of the cloud is a Gujarathi.  The provided documents provide that, in the broadest reasonable interpretation, that anything you consume outside a firewall is “in the cloud,” including conventional outsourcing and that such services can include storage (Knorr – Paragraph 2; Foster – Section 1.2).  
Additionally, simply reciting the term “cloud” is insufficient to allow one of ordinary skill in the art to adequately determine, in light of the invention, as claimed, as to what particular type of cloud service the invention is limited to and, therefore, includes any and all types of cloud services.  As a result, as the invention, as claimed, fails to provide any level of specificity of the particular cloud service that is to be provisioned and, consequently, fails to provide the particular infrastructure for the intended cloud service the Examiner asserts that there is insufficient specificity within the claimed invention to differentiate it from the equivalent cloud services that Gujarathi provides (see discussion provided below).
With that said, in light of the broadest reasonable interpretation and what was discussed above, Gujarathi discloses:
“The managed elements 15 can be considered children of rack objects 12 or sub-maps thereof, and the managed elements may also have associated therewith roles 13 and policies 14. A managed element 15 can be any hardware and/or software resource which is grouped into a rack 12, non-limiting examples of managed elements may include storage devices, arrays, servers, switches, laptops, fiber channel switches. Ethernet switches, handheld devices, printers, or applications.”

(¶ 27)

As additional evidence, Gujarathi further discloses:

12 may comprise one or more managed element level managed elements 15 which may be subordinate to and in relationship with rack-level rack maps 12. Additionally, each rack-level rack map 12 may be associated with its own roles 13 and policies 14. Non-limiting examples of managed elements 15 may include a storage area network (SAN) rack, network, stack of services, grouping of software, or a redundant array of independents disks (RAID).”

(¶ 24 emphasis added)

In other words, given the broad nature of the invention, as claimed, the analysis provided above, and the state of the art (as evidenced by the documents provided in the PTO-892 Notice of References Cited), the Examiner asserts that Gujarathi discloses that cloud services are, indeed, being provided as the rack objects are hardware and/or software resources that provide various types of cloud services, such as, but not limited to, storage, servers, applications, and so forth.  To put it another way, Gujarathi discloses that the aforementioned rack objects are provided to a user by way of a central management system that is configured to monitor and enforce policies for users and their respective rack object, wherein the policies enable a user to be granted access to and utilize their respective rack object for the intent of using them for a cloud service, such as, but not limited to, storage, i.e. the central system provisions the cloud resource to their respective user and as the resource is intended to be used by their respective user the system is provide a private cloud resource as other unauthorized users are not allowed to use the resource.
With regards to Point 2, as has been discussed above, the prior art discloses that 1) cloud services are provided; 2) that the computing resources 
With regards to Point 3, as has been discussed above, the prior art discloses a centralized system that uses rules and policies in order to not only manage and associate customers and their resources, but to provide restricted physical access to resources based upon the rules, policies, and locking mechanisms.  The prior art discloses that the central system refers to the rules and policies in order to determine access rights of users and the prior art discloses that there are a wide range of different locking mechanisms that can be used in order to control access to resources, e.g., physical locks requiring keys, electronic locks, or user authorization (biometrics as discussed by Angelo; username and password as discussed by Gujarathi).
With regards to Point 4, the Examiner asserts that this has already been discussed above, as well as in later arguments that will be discussed in more detail below.
With regards to Point 5
With regards to the appellant’s arguments that the Examiner has ignored limitations, the Examiner respectfully disagrees.
First, prior to the statement that the appellant is quoting from the Office Action, the Examiner asserts that several citations with a corresponding explanation has been provided to teach the limitations that the appellant is arguing that the Examiner has ignored (Page 15 of Appeal Brief), thereby making it clear that the Examiner did not ignore the limitations.
Second, the Examiner asserts that the appellant is mischaracterizing the analysis that has been provided by ignoring the rest of the sentence that the appellant is referring to.  Specifically, the Examiner stated, “With regards to the “select…”; “determine…”; “determine…”; “cause…”; and “provision…” steps, the Examiner asserts that these limitations do not add anything that has not already been claimed in the preceding limitations and are, therefore, merely a repetition of already previously claimed features, albeit, using different phrasing.  See below regarding the invention being intended for use in a cloud environment.  In other words, the Examiner not only addressed the limitations with citations from the prior art, but made the additional analysis that the limitations that are merely repeating or positively claiming already claimed features.  The Examiner asserts that the first three limitations recite the structure and the intended use for the structure and that the aforementioned limitations are simply reiterating, repeating, or positively claiming that implementation of the intended use, but, nevertheless, still directed towards the intended use of the system.  The Examiner asserts that the limitations are describing the intended use (which was addressed anyway by the prior art) that the resources are assigned to 
To put it another way, the Examiner has provided two analyses, wherein the first analysis is based on intended use and repetition while the second analysis has been provided in the event that the appellant disagreed with the first analysis, which the appellant has not addressed.
With regards to Argument 1 starting on Page 15 of the appeal brief, the Examiner asserts that this has already been addressed above.  That is to say, the combination of Gujarathi, Cedillo, Angelo, and Griebenow discloses:
provisioning cloud services; 
restricted physical access to computing devices that are intended to provide cloud services; 
a centralized system that
manages a plurality of racks containing one or more secure containment units that contain one or more computing devices (or resources) that are intended to provide cloud services;
managing and associating one or more customers with their one or more computing devices (or resources) provided in one or more racks;

allowing for one or more customers to access their one or more computing devices (or resources) in order to use their one or more computing devices (or resources), e.g., cloud based storage.
With regards to the appellant’s argument at the bottom of Page 16, the Examiner asserts that the 
With regards to Argument 1 starting on Page 15 of the appeal brief, the combination of Gujarathi, Cedillo, and Angelo discloses that a central management system, i.e. provisioning system of a service provider, is provided in order to control the access to the resources in locked containers in a rack by requiring that certain parameters must first be met and approved in order to unlock the container and grant physical access by a user to the resources (Gujarathi – Page 2 ¶ 21; Page 3 ¶ 24 – 32; Page 4 ¶ 33 wherein the system monitors managed elements of the rack and creates relationships and enforces policies.  In other words, the system monitors and creates a record of events of physical access to the system resources, such as the expansion of the organization’s enterprise architecture (addition of computing resources or upgrading of computing resources.  Page 3 ¶ 24 – 28 wherein the rack, which is managed by the system, includes a plurality of units that each have a computing resource which are all grouped together in the rack).  However, Griebenow has been further provided to teach teaches that it is old and well-known in the art of managing monitored facilities having locking mechanism to provide Griebenow teaches a similar system to that of the combination of Gujarathi, Cedillo, and Angelo, in that it is, too, directed towards providing a monitoring facility and requiring a user who is requesting access to unlock a locking mechanism that is controlled by a central system to meet certain parameters before the lock is unlocked.  Further, like the combination of Gujarathi, Cedillo, and Angelo, Griebenow teaches that it is also well-known in the art for the central system to follow the instructions of an owner, subscriber, or the like that dictate when a requesting user should be granted access by unlocking a lock (Col. 10 Lines 13 – 15).  Yet Griebenow also teaches that it is also old and well-known in the art that there are alternate means for unlocking a lock, such as, remotely unlocking the lock.  Griebenow teaches that it is well-known in the art to provide a monitored facility with a lock wherein a user must first submit a request to have the lock unlock via the network of the monitored facility and Internet and to transmit the request to a subscriber, i.e. owner, customer, or the like, in order to have the subscriber approve the request, wherein the approval is then sent back through the central host, i.e. service provider network, through the Internet and monitored facility network in order to instruct the lock to unlock itself.  
With regards to Argument 2 starting on Page 17 of the appeal brief, the Examiner asserts that it has already been discussed above that the combination of Gujarathi, Cedillo, Angelo, and Griebenow discloses a centralized system that manages a plurality of users and their access to computing resources secured in racks in order to request access to a cloud service, such as, storage, wherein the 
With regards to the appellant’s arguments of their opinion of what Gujurathi and the remaining prior art references teach, their personal interpretation of the prior art, and “virtual rack,” the Examiner asserts that these are conclusory statements and do not address the rejection that has been provided, as well as introducing a concept that the Examiner does not rely on, e.g. “virtual rack.”  The Examiner asserts that the prior art addresses the invention, as claimed, in the same level of detail presented in the claims.  Additionally, as was stated above, appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Finally, in response to appellant’s argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., Starting at the bottom of Page 19 ending at the top of Page 20) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, in response to appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With regards to Argument 3 starting on Page 21 of the appeal brief, the Examiner asserts that it has already been discussed above that the combination of Gujarathi, Cedillo, Angelo, and Griebenow discloses that various configurations or customer and system combinations are demonstrated.  That is to say, the combination of Gujarathi, Cedillo, Angelo, and Griebenow discloses a centralized system is provided to manage a plurality of racks, secure containment units, and computing devices (or resources) in various configurations, that the system is further configured to managed a plurality of users, and that the system is further configured to manage and assign the users to their corresponding one or more computing devices/resources across one or more secure containment units across one or more racks.  Finally, with regards to Page 22 pertaining to Cedillo and Angelo and Gribenow, the Examiner has already discussed that arguing the references separately is unpersuasive and that an explanation of how the combination of Gujarathi, Cedillo, Angelo, and Griebenow have been constructed with regards to what each reference does and does not disclose and why one of ordinary skill in the art would have combined these references has been provided above.
With regards to Argument 4 starting on Page 23 of the appeal brief, the Examiner asserts that it has already been discussed above.
With regards to Argument 5 starting on Page 24
With regards to Argument 6 starting on Page 26 of the appeal brief, the Examiner asserts that it has already been discussed above
Dependent claims 3 and 6
The Examiner asserts that the appellant’s arguments are based on arguments presented above, while also presenting arguments that are similar to those discussed above.  The Examiner refers to the discussion provided above.
Dependent claim 7
Similar to above, the Examiner asserts that the appellant is mischaracterizing the rejection that has been provided by only referring to a small excerpt of the rejection.  The Examiner asserts that Official Notice (with a supporting document) was provided in order to teach that it is old and well-known in the art for data centers to expand and customer demand increases and that each data center has a certain capacity before it needs to expand, i.e. create a new facility.  In other words, based on demand and available resources, e.g., financial resources of a service provided, it is old and well-known in the art to have more than one facility to service its customers and, in view of the prior art of record, it would have been obvious to configure various combinations of users and systems across one or more facilities.  Additionally, in view of Cedillo, one of ordinary skill in the art would have also found that it is old and well-known in the art that there are a finite number of ways of how a data center can handle the distribution of the containment systems.  That is to say, depending on how many containment units a particular customer has it would have been obvious that there may be a scenario where the customer’s system resources may be distributed across multiple data centers; or depending on how many customers the data center service provider and the capacity of Cedillo makes it clear that it is old and well-known in the art for the system resources and the corresponding containment unit to be extremely modular, thereby allowing for capability of having containment units allocated across multiple facilities.
Finally, in response to appellant’s argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., decreased risk, power systems, cooling systems, security systems, and etc. are unlikely to fail and/or be breached) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, as demonstrated by the rejection provided, the claimed configuration of the claimed system would have been known and obvious to one of ordinary skill in the art based upon the references provided and, accordingly, since the same claimed configuration is being demonstrated by the prior are then the same advantages are, therefore, included, especially since the claimed invention does not provide any additional details specifically directed to decreased risk, power systems, cooling systems, security systems, and etc. are unlikely to fail and/or be breached in order to provide additional features to differentiate the claimed invention from the prior art.
Claims 8 – 10, 12, 13, 15 – 18, 20, and 21
The Examiner asserts that the appellant is repeating arguments that have been presented and addressed above.  The Examiner refers to the discussion provided above.
Claim 11
The Examiner asserts that the appellant is repeating arguments that have been presented and addressed above.  The Examiner refers to the discussion provided above.
Claim 19
As already discussed above, Cedillo discloses that any number of configurations can be performed for any number of customers and as demand increases or decreased from the customer(s), i.e. more/less containment units/system resources, the racks can be configured to meet the demand.  Simply put, if the customer wants more or less storage Cedillo will provide more or less storage.
Claims 22 and 24 – 26
The Examiner asserts that the appellant is repeating arguments that have been presented and addressed above.  The Examiner refers to the discussion provided above.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
Gerardo Araque Jr.
/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        January 19, 2021

Conferees:

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.